Moyer, C.J.,
dissenting. I respectfully dissent from the majority’s decision that the city’s wave action pool was not a swimming pool but, rather, an amusement ride. I find the majority’s result to be inconsistent with legislative pronouncements on the subject. This court’s ultimate goal must be to give effect to the General Assembly’s intent and not to our own opinion.
Three days prior to the tragic accident at issue, the General Assembly amended R.C. 2744.01 to include swimming pools as governmental functions subject to sovereign immunity. While the term “swimming pool” is not defined within R.C. Chapter 2744, other similar but independent legislative enactments evidence a recognition that a wave action pool is but one type of swimming pool the municipal operation of which is immune from suit.
After R.C. 2744.01 was amended, the General Assembly enacted R.C. Chapter 3749, concerning swimming pools. R.C. 3749.01(G) defines “public swimming pools” as:
“ ‘Public swimming pool’ means any indoor or outdoor structure, chamber, or tank containing-a body of water for swimming, diving, or bathing that is intended to be used collectively for swimming, diving, or bathing * * *.”
R.C. 3749.01(1) defines a “special use pool” as a “public swimming pool containing * * * wave generating equipment * * *.” Therefore, the General Assembly has explicitly defined pools such as Sandusky’s to be swimming pools in other contexts. The same reasoning is applicable here.
In the Ohio Administrative Code, the result is the same. Ohio Adm.Code 3701-31-01(Q) defines “special use pool” as a public swimming pool equipped with a wave generating device. Additionally, the General Assembly has given local boards of health and general health districts licensing authority over swimming *145pools, whereas licensing authority over amusement rides has been delegated to the Department of Agriculture. R.C. 1711.53(A)(1). The only time the Department of Agriculture may license swimming pools is when they are part of a larger amusement facility. R.C. 3749.01(1). This was done apparently for administrative convenience to eliminate dual licensing requirements for such operations.
Construction of Sandusky’s wave action pool was approved by the Ohio Department of Health in accordance with Ohio Adm.Code 3701-31-02 and 3701-31-03. Likewise, the swimming pool’s permit to operate was granted by the Erie County Health District.
The majority ignores both statutory and administrative definitions of swimming pools when it concludes that Sandusky’s pool is not a pool. Anyone who has raised a child in the last ten years has experienced the burgeoning popularity of water parks. Many of these attractions come complete with water slides, wave pools, amusement rides and carnival games. To anyone who has visited such a facility,, the distinction between the pool attractions and the amusement attractions is readily apparent. The pool in question is a freestanding pool that serves the sole purpose of providing the citizens of Sandusky, many of whom have no access to a private or club pool, a place to swim.
It is my belief that the ordinary use of the term “swimming pool” includes a wave action pool and, more important, all indications lead to the conclusion that the General Assembly intended those pools to come under the recognized definition of a public “swimming pool.”
Because I conclude that the city of Sandusky was immune from suit, I would not reach the issue raised by Garrett’s appeal.